SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] N. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 A Publicly-Held Company Minutes of the Annual and Extraordinary General Shareholders’ Meetings of Ambev S.A. (“Company”), held on April 29, 2016, prepared in summary form Summary Map of the Final Voting Agenda Resolution For Against Abstentions To authorize the preparation of the Minutes of these Annual and Extraordinary General Meetings in summary form, as well as their publication with omission of the signatures of the attending shareholders, pursuant to article 130 and its paragraphs of Law No. 6.404/76 Approved 13,815,796,859 0 0 Analysis of the management accounts, with examination, discussion and voting on the financial statements related to the fiscal year ended December 31, 2015 Approved 13,599,863,006 3,434,367 212,499,486 Allocation of the net income Approved 13,815,439,901 73,643 283,315 Election of the members of the Company’s Fiscal Council and their respective alternates nominated by the controlling shareholders Approved 12,703,608,442 35,121,387 - Election of the members of the Company’s Fiscal Council and their respective alternates, pursuant to article 161, §4, “a” of Law No. 6.404/76 Approved 897,361,382 35,000,987 - To ratify the amounts paid out as compensation to the management and to the members of the Fiscal Council of the Company during the fiscal year ended December 31, 2015 and establishing the overall compensation of the management and of the members of the Fiscal Council for the fiscal year of 2016 Approved 12,926,163,766 869,544,284 20,088,809 To examine, discuss and approve all the terms and conditions of the Protocol and Justification of the Mergers Approved 13,809,554,795 192,463 1,489,552 To ratify the retention of the specialized firm APSIS Consultoria Empresarial Ltda. Approved 13,808,873,529 938,395 1,424,886 To approve the Valuation Report Approved 13,808,165,816 860,385 2,210,609 To approve the Mergers Approved 13,808,533,974 587,880 2,114,956 To authorize the Company’s Executive Committee to perform all acts necessary for the consummation of the mergers Approved 13,809,849,688 667,113 720,009 To approve the Company’s Share­based Compensation Plan Approved 13,062,100,312 745,106,028 4,030,470 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 29, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
